I
extend my congratulations to Mr. Gurirab on his election
and my warmest respects to his predecessor, Mr. Didier
Opertti. My very best wishes go to them both and to our
fellow Members, together with my great appreciation to
Secretary-General Annan for all his work on behalf of the
General Assembly during the past year.
I would like to offer a special welcome to our new
Members, the Kingdom of Tonga and the Republics of
Kiribati and Nauru. They join us at a time when all of us,
big and small, are feeling what we might call the “cutting
edge” of certain problems. These problems cut very
deeply indeed into the lives of the people we all
represent. They are the ones the United Nations will be
increasingly called upon to address in the coming
decades.
I refer to a host of challenges facing us on the eve
of the new millennium, problems touching on all aspects
of human affairs: overpopulation, migration and
diminishing resources; economic and financial problems;
social and cultural ones; far-reaching environmental ones;
and even transnational criminal ones. These are what I
would describe as today's problems. I say this because
today we are at a special time when the birth of a new
century is bound to provide renewed hope for the people
we represent. This means that every one of us here, from
the newest Member to the great nations of the Security
Council, has a valued contribution to make to our efforts
to meet this Organization's overriding future challenge.
This challenge, I feel, amounts to a choice between
two basic approaches. On the one hand, we can continue
to devote our severely stretched finances to deal with
what I would respectfully call yesterday's problems. I call
them that because many date back to the founding years
of the Organization. They are most obvious, of course, in
the Middle East, where a just and lasting settlement for
the Palestinian people is so long overdue. Others are the
lingering concerns of the century before that. A few even
go back half a dozen centuries or more.
Yet we are still using up many scarce human and
material resources sticking temporary patches over these
problems. Of course, sadly, that is always going to be
part of our work. We have them in every continent, every
region and subregion, even today in our own part of the
34


world in South-East Asia. But this should not be the prime
goal of the General Assembly or of the Security Council,
for we have an alternative.
This is to give our wholehearted support to the
Secretary-General in his efforts to direct us towards the
things the United Nations is equipped to do: identifying the
causes of future division and possibly inevitable conflict;
coordinating world efforts to address them; and devising
effective solutions. I hope we can resolve to choose this
latter course, as it is what the United Nations does best. It
is why, if anyone should ask: “Is the world a better place
for its people than it was over 50 years ago?”, we can
answer with conviction: “Yes”. And if asked why, we can
say, equally surely: “Because this Organization exists”.
This has been well illustrated over the last few years.
The United Nations has demonstrated great compassion for
the people of the world. Together with various non-
governmental bodies, it has resolutely sought to direct
Members' attention to the major problems we will face in
the next century.
This is preventive diplomacy at the highest level. It is
what we are trying our best to do in our own region in
political and security matters through the Regional Forum
of the Association of South-East Asian Nations (ASEAN)
and, in economic affairs, with our partners in the Asia-
Pacific Economic Cooperation Council (APEC). The
Secretary-General and his staff are therefore to be
commended for their efforts to conduct it on the wider
international stage in spite of all their financial constraints.
I believe that this aspect of our work is the reason
why the United Nations has survived and, in fact, grown in
membership. It is why our people still look up to this body
in their hopes for the future. However, if we are to continue
to enjoy such esteem, it is most important for the United
Nations to strengthen its role. The way to do this is clear.
We must press ahead with plans for reform.
With this in mind, I am very pleased that some of the
Secretary-General's reform measures have been successfully
implemented. Certainly, a few complex issues, such as the
reform of the Security Council, remain unresolved, but I
hope these matters can be completed quickly. It is a crucial
test of our ability to proceed with reform and we very
much welcome the efforts of all who have been actively
working to achieve progress in this matter. What is called
for, as always, is enormous political will on all our parts
and a determination to work together. We dearly hope that
this will be the hallmark of our millennium celebrations.
Today's world, of course, tests every concept of
international cooperation. In South-East Asia, we have
found this out the hard way. In doing so, we have learned
many lessons from the economic crisis which struck our
region two years ago. Perhaps the most important is a
powerful human one. This is the need to work together as
neighbours and partners, to appreciate each other's
concerns and to do what we can to help each other. In
short, we have learned about the vital need for
cooperation in the hard, practical terms of today's
competitive, globalized world.
At the same time, we have begun to recognize what
we need from this Organization and how important it is
for our people. Basically, it is to this body that we look
to stimulate our awareness of what will be required if we
are to meet the challenges of the new century
successfully. That is why we very much appreciate the
programmes which have been set up this year and will
begin over the next five years to do just this. We offer
them our full support, whether it be on global matters, as
in the recent International Conference on Population and
Development; on special concerns, such as this month's
special session on sustainable development in small island
developing States; on such basic human concerns as the
problems faced by older persons, women and children; on
such human needs as proper food and shelter; or merely
on the chance for our people to lead a peaceful and non-
violent life in a decent environment.
We are gradually beginning, therefore, to identify the
kind of relationship we wish to have with this
Organization. It is one in which the world body as a
whole assumes the role performed so well by its many
workers in the field. It does not try to take on jobs it is
not suited for; rather, it advises, it provokes, it stimulates
and it helps.
This, I believe, is the way forward. For this reason,
I am particularly encouraged by the Secretary-General's
plans for next year's millennium summit. I look forward
to hearing him review and maybe more closely define the
role of the United Nations. I hope it will be along the
lines I have mentioned, addressing today's problems and
suggesting tomorrow's solutions. On that note, Mr.
President, may I assure you and the Secretary-General of
our support in all your efforts on our behalf.












